 


109 HR 1410 IH: Menopausal Hormone Replacement Therapies and Alternative Treatments and Fairness Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1410 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Ms. Lee (for herself, Mr. Payne, and Mr. Owens) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and the Workforce, Government Reform, and Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for coverage of hormone replacement therapy for treatment of menopausal symptoms, and for coverage of an alternative therapy for hormone replacement therapy for such symptoms, under the Medicare and Medicaid Programs, group health plans and individual health insurance coverage, and other Federal health insurance programs. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Menopausal Hormone Replacement Therapies and Alternative Treatments and Fairness Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Medicare coverage of menopausal hormone replacement therapy and alternative treatments for menopausal hormone replacement therapy 
Sec. 4. Medicaid coverage of alternative treatments for menopausal hormone replacement therapy 
Sec. 5. Coverage of menopausal hormone replacement therapy and alternative treatments for menopausal hormone replacement therapy under group health plans and individual health insurance coverage 
Sec. 6. Coverage of menopausal hormone replacement therapy and alternative treatments for menopausal hormone replacement therapy under FEHBP 
Sec. 7. Coverage of alternative treatments for menopausal hormone replacement therapy under Department of Veterans Affairs health care system   
2.FindingsCongress finds the following: 
(1)50 million women in the United States suffer from symptoms or conditions related to menopause, including osteoporosis, hot flashes, heart disease, and depression. 
(2)The Women’s Health Initiative terminated its study on the synthetic version of hormone replacement therapy (HRT) three years early due to findings that the combination of estrogen and progestin increases the risk of heart disease, stroke, blood clots, and breast cancer. 
(3)Only 35 percent of women in the United States who are undergoing menopause take prescribed synthetic HRT for treatment of menopausal symptoms. 
(4)Natural estrogen and progestin, which may not be available by prescription, could be useful in treating menopause symptoms and related conditions. 
(5)33 percent of women in the United States who are undergoing menopause routinely use alternative treatments for menopausal symptoms, such as Soy, Black Cohosh, Chasteberry, Pro-Gest, Hops, Red Clover, Dong Quai, Evening Primose Oil, Vitamin E, Flax Seed Oil, Ginseng, and natural DHEA. 
(6)Women deserve relief from ailments relating to menopause. 
(7)Government insurance programs such as medicare, medicaid, the Federal Employees Health Benefits Program (FEHBP), and the Department of Veterans’ Affairs do not cover non-prescription alternative HRT treatments. 
(8)Most private insurance does not cover non-prescription alternative HRT treatments. 
3.Medicare coverage of menopausal hormone replacement therapy and alternative treatments for menopausal hormone replacement therapy 
(a)In generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended— 
(1)by striking and at the end of subparagraph (Y); 
(2)by adding and at the end of subparagraph (Z); and 
(3)by adding at the end the following new subparagraph: 
 
(AA) 
(i)hormone replacement therapy for treatment of menopausal symptoms and (ii) an alternative therapy for hormone replacement therapy for treatment of menopausal symptoms if the therapy is recommended by a health care provider who is licensed, accredited, or certified under State law, if it has been proven safe and effective in peer-reviewed scientific studies, and if it is administered only after the health care provider obtains the informed consent of the patient to receive it;. 
(b)Effective dateThe amendments made by subsection (a) shall apply to therapies furnished on or after the date of the enactment of this Act. 
4.Medicaid coverage of alternative treatments for menopausal hormone replacement therapy 
(a)Requirement for coverageSection 1902(a)(10) of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended— 
(1)in subparagraph (A) in the matter before clause (i), by striking and (21) and inserting , (21), and (27); and 
(2)in subparagraph (C)(iv)— 
(A)by striking and (17) and inserting , (17), and (27); and 
(B)by striking through (24) and inserting through (28). 
(b)Description of covered therapiesSection 1905(a) of such Act (42 U.S.C. 1396d(a)) is amended— 
(1)by redesignating paragraph (28) as paragraph (29); and 
(2)by inserting after paragraph (27) the following new paragraph: 
 
(28)an alternative therapy for hormone replacement therapy for treatment of menopausal symptoms if the therapy is recommended by a health care provider who is licensed, accredited, or certified under State law, if it has been proven safe and effective in peer-reviewed scientific studies, and if it is administered only after the health care provider obtains the informed consent of the patient to receive it; and. 
(c)Effective dateThe amendments made by this section apply to therapies furnished on or after the date of the enactment of this Act, without regard to whether or not final regulations to carry out such amendments have been promulgated by such date. 
5.Coverage of menopausal hormone replacement therapy and alternative treatments for menopausal hormone replacement therapy under group health plans and individual health insurance coverage 
(a)Group health plans 
(1)Public Health Service Act amendments 
(A)Subpart 2 of part A of title XXVII of the Public Health Service Act is amended by adding at the end the following new section: 
 
2707.Standard relating to coverage of menopausal hormone replacement therapy and alternative treatments for menopausal hormone replacement therapy 
(a)Requirements 
(1)Menopausal hormone replacement therapyIf a group health plan, or a health insurance issuer offering group health insurance coverage, provides benefits for outpatient prescription drugs, the plan or coverage may not exclude or restrict benefits for hormone replacement therapy for treatment of menopausal symptoms. 
(2)Alternative treatments for menopausal hormone replacement therapyIf a group health plan, or a health insurance issuer offering group health insurance coverage, provides benefits for hormone replacement therapy for treatment of menopausal symptoms, the plan or coverage may not exclude or restrict benefits for an alternative therapy for hormone replacement therapy for treatment of menopausal symptoms if— 
(A)the therapy is recommended by a health care provider who is licensed, accredited, or certified under State law;  
(B)it has been proven safe and effective in peer-reviewed scientific studies; and 
(C)it is administered only after the health care provider obtains the informed consent of the patient to receive it. 
(b)NoticeA group health plan under this part shall comply with the notice requirement under section 714(b) of the Employee Retirement Income Security Act of 1974 with respect to the requirements of this section as if such section applied to such plan.. 
(B)Section 2723(c) of such Act (42 U.S.C. 300gg–23(c)) is amended by striking section 2704 and inserting sections 2704 and 2707. 
(2)ERISA amendments 
(A)Subpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 is amended by adding at the end the following new section: 
 
714.Standard relating to coverage of menopausal hormone replacement therapy and alternative treatments for menopausal hormone replacement therapy 
(a)Requirements 
(1)Menopausal hormone replacement therapyIf a group health plan, or a health insurance issuer offering group health insurance coverage, provides benefits for outpatient prescription drugs, the plan or coverage may not exclude or restrict benefits for hormone replacement therapy for treatment of menopausal symptoms. 
(2)Alternative treatments for menopausal hormone replacement therapyIf a group health plan, or a health insurance issuer offering group health insurance coverage, provides benefits for hormone replacement therapy for treatment of menopausal symptoms, the plan or coverage may not exclude or restrict benefits for an alternative therapy for hormone replacement therapy for treatment of menopausal symptoms if— 
(A)the therapy is recommended by a health care provider who is licensed, accredited, or certified under State law;  
(B)it has been proven safe and effective in peer-reviewed scientific studies; and 
(C)it is administered only after the health care provider obtains the informed consent of the patient to receive it. 
(b)Notice under group health planThe imposition of the requirement of this section shall be treated as a material modification in the terms of the plan described in section 102(a)(1), for purposes of assuring notice of such requirements under the plan; except that the summary description required to be provided under the last sentence of section 104(b)(1) with respect to such modification shall be provided by not later than 60 days after the first day of the first plan year in which such requirement apply.. 
(B)Section 731(c) of such Act (29 U.S.C. 1191(c)) is amended by striking section 711 and inserting sections 711 and 714. 
(C)Section 732(a) of such Act (29 U.S.C. 1191a(a)) is amended by striking section 711 and inserting sections 711 and 714. 
(D)The table of contents in section 1 of such Act is amended by inserting after the item relating to section 713 the following new item: 
 
 
Sec. 714. Standard relating to coverage of menopausal hormone replacement therapy and alternative treatments for menopausal hormone replacement therapy. 
(3)Internal Revenue Code amendments 
(A)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended— 
(i)in the table of sections, by inserting after the item relating to section 9812 the following new item: 
 
 
Sec. 9813. Standard relating to coverage of menopausal hormone replacement therapy and alternative treatments for menopausal hormone replacement therapy; and 
(ii)by inserting after section 9812 the following: 
 
9813.Standard relating to coverage of menopausal hormone replacement therapy and alternative treatments for menopausal hormone replacement therapy 
(a)Menopausal hormone replacement therapyIf a group health plan provides benefits for outpatient prescription drugs, the plan may not exclude or restrict benefits for hormone replacement therapy for treatment of menopausal symptoms. 
(b)Alternative treatments for menopausal hormone replacement therapyIf a group health plan provides benefits for hormone replacement therapy for treatment of menopausal symptoms, the plan may not exclude or restrict benefits for an alternative therapy for hormone replacement therapy for treatment of menopausal symptoms if— 
(1)the therapy is recommended by a health care provider who is licensed, accredited, or certified under State law;  
(2)it has been proven safe and effective in peer-reviewed scientific studies; and 
(3)it is administered only after the health care provider obtains the informed consent of the patient to receive it. 
(B)Conforming amendmentSection 4980D(d)(1) of such Code is amended by striking section 9811 and inserting sections 9811 and 9813. 
(b)Individual health insurance 
(1)Part B of title XXVII of the Public Health Service Act is amended by inserting after section 2752 the following new section: 
 
2753.Standard relating to coverage of menopausal hormone replacement therapy and alternative treatments for menopausal hormone replacement therapy 
(a)In generalThe provisions of section 2707(a) shall apply to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as they apply to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market. 
(b)NoticeA health insurance issuer under this part shall comply with the notice requirement under section 714(b) of the Employee Retirement Income Security Act of 1974 with respect to the requirements referred to in subsection (a) as if such section applied to such issuer and such issuer were a group health plan.. 
(2)Section 2762(b)(2) of such Act (42 U.S.C. 300gg–62(b)(2)) is amended by striking section 2751 and inserting sections 2751 and 2753. 
(c)Effective dateThe amendments made by this section shall apply with respect to therapies furnished on or after the date of the enactment of this Act. 
(d)Coordination of administrationThe Secretary of Labor, the Secretary of the Treasury, and the Secretary of Health and Human Services shall ensure, through the execution of an interagency memorandum of understanding among such Secretaries, that— 
(1)regulations, rulings, and interpretations issued by such Secretaries relating to the same matter over which two or more such Secretaries have responsibility under the provisions of this section (and the amendments made thereby) are administered so as to have the same effect at all times; and 
(2)coordination of policies relating to enforcing the same requirements through such Secretaries in order to have a coordinated enforcement strategy that avoids duplication of enforcement efforts and assigns priorities in enforcement. 
6.Coverage of menopausal hormone replacement therapy and alternative treatments for menopausal hormone replacement therapy under FEHBP 
(a)In generalSection 8902 of title 5, United States Code, is amended by adding at the end the following new subsection: 
 
(p) 
(1)If a contract or plan provides benefits for outpatient prescription drugs, the contract or plan may not exclude or restrict benefits for hormone replacement therapy for treatment of menopausal symptoms. 
(2)If a contract or plan provides benefits for hormone replacement therapy for treatment of menopausal symptoms, the contract or plan may not exclude or restrict benefits for an alternative therapy for hormone replacement therapy for treatment of menopausal symptoms if— 
(A)the therapy is recommended by a health care provider who is licensed, accredited, or certified under State law; 
(B)it has been proven safe and effective in peer-reviewed scientific studies; and 
(C)it is administered only after the health care provider obtains the informed consent of the patient to receive it.. 
(b)Effective dateThe amendment made by this section shall apply with respect to contracts made and plans approved on or after the date of the enactment of this Act. 
7.Coverage of alternative treatments for menopausal hormone replacement therapy under Department of Veterans Affairs health care system 
(a)In generalSection 1701(6) of title 38, United States Code, is amended by adding at the end the following new subparagraph: 
 
(G)An alternative therapy for hormone replacement therapy for treatment of menopausal symptoms if the therapy is recommended by a health care provider who is licensed, accredited, or certified under State law, if the therapy has been proven safe and effective in peer-reviewed scientific studies, and if it is administered only after the health care provider obtains the informed consent of the patient to receive it.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to therapies furnished on or after the date of the enactment of this Act. 
 
